DETAILED ACTION
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites, “a keyboard comprising a communication port to communicate with a display screen;”
This should be --  a keyboard comprising a communication port to communicate with a display screen; and --
Missing word.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 - 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 11/016,662. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to:
US Pat. App. No. 17/329,022 (as represented by claim 2)
US Pat. No. 11/016,662 (as represented by claim 
An apparatus comprising:
An apparatus comprising:
a display screen;
a display screen;
a keyboard comprising a communication port to communicate with a display screen; 
a keyboard comprising a communication port to communicate with a display screen; and
at least one processor to:
at least one processor to:
render a plurality of panes on the display screen;
render a plurality of panes on different parts of the display screen;
associate each pane with a given subset of the set of keys on the keyboard; 
render data associated with a different financial instrument in each pane;
render data associated with a different financial instrument in each pane; 
set an input focus to a given pane of the plurality of panes;
set an input focus to a given pane of the plurality of panes;
associate the given pane on the display screen with a set of keys on the keyboard;
render market data in the given pane of the display screen;
render market data in the given pane of the display screen;

detect selection of a key in a first subset of keys;
associate a first type of the rendered market data in the given pane with a first subset of the set of keys on the keyboard, and preclude the first subset of the set of keys from creating transactions for ones of the plurality of panes other than the given pane while the input focus is set to the given pane;
 generate a transaction related to the rendered market data, in response to the selection of the key in the first subset of keys;
associate a second type of the rendered market data in the given pane with a second subset of the set of keys on the keyboard; 
detect a selection of a toggle key on the keyboard; and
generate a transaction related to the first type of the rendered market data in the given pane, in response to a selection of a key in the first subset of keys;
move the input focus to a different pane, in response to the selection.
generate a transaction related to the second type of the rendered market data in the given pane, in response to a selection of a key in the second subset of keys;

detect a selection of a toggle key on the keyboard; and


move the input focus to a different pane, in response to the selection; wherein the first subset of keys and second subset of keys are different from each other.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 refers to “set an input focus to a given pane of the plurality of panes;” and “move the input focus to a different pane, in response to the selection.”
It is unclear where support may be found in the Specification as filed 05/24/21 for these limitations.  Particularly, what applicant refers to as the “input focus”.
Prior Art
	The closest prior art of record includes:  Gutterman, US Pat. No. 5,297,031; Lutnick, US Pub. No. 2003/0004862;  McCausland, US Pat. No. 5,243,331 and Slotznick, US Pat. No. 6,609,146.  Gutterman is relevant to the claimed invention because it describes a workstation for managing orders in a market for trading financial instruments (e.g., commodities, securities, futures etc.) and including a device for selectively displaying order information.  Gutterman however, does not address the aspects of the invention as claimed directed to what the customized “keyboard” and “keys” do.  Lutnick is relevant to the claimed invention because it describes a trading interface with advanced features.  Lutnick describes how a user may perform tasks such as creating, manipulating and canceling orders.  Lutnick also describes how users may configure alternative keyboard settings and customized keyboard settings according to user preferences.  Lutnick however, does not address the aspects of the invention as claimed directed to the role of the “toggle key” with respect to the movement between panes.  McCausland discloses a trader station including a keypad that may be used by a trader for entering, executing and canceling orders.  Slotznick discloses automatic switching between two executable programs.  Although relevant to the concept of a toggle or switch, neither McCausland or Slotnick cure the deficiencies of Gutterman or Lutnick.  In McCausland, the toggle key turns a “book display on and off”.  In Slotnick, the switching that occurs is primarily for the purpose of minimizing (or masking or hiding) a window of a program while the program is processing information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to trading systems and/ or customized keyboards.
JP 2005504370 A
US 20020029180 A1
US 20020070915 A1
US 20020073014 A1
US 20020159809 A1
US 20030004853 A1
US 20030009411 A1
US 20030018569 A1
US 20030097325 A1
US 4460960 A
US 4688020 A
US 4688020 A
US 4906117 A
US 5038284 A
US 6505174 B1
US 6625583 B1
US 7243083 B2
US 7389268 B1
US 7768501 B1
US D335660 S
WO 9114231 A
WO 9506918 A2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/           Primary Examiner, Art Unit 3697